DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 8, 15 and 22 have been amended. No claim has been added or cancelled. Claims 1-5, 7-12, 14-19, 21-26 and 28-30 are pending.


Response to Arguments
Applicant's arguments filed on Mar 01, 2022 have been fully considered but they are not persuasive. 
The Applicant alleged that the combination of VRZIC (US 20170086118 A1, Priority Date: Aug 10, 2016) and MILDH et al (US 20210282082 A1, Pro 62417677 Priority Date 20161104) fails to teach or suggest "wherein the set of information associated with the second network slice instance is obtained by the first radio access network node in response to detecting that the user mobile device has moved outside of the first network slice instance and comprises an instance identifier of the second network slice instance indicative of the second network slice instance to be used by the second radio access network node” in claim 1.

In response the Examiner respectfully disagrees because MILDH’082 discloses:”When the UE request resources for a slice indicating this slice policy parameter the RAN can either accept or reject the UE connecting e.g. based on if the slice is available or not” (par 0291), “Similar functionality can also be applied between network nodes when one node is asking for resources for a slice that a UE is connected to. The resource request can include information about which slice the UE wants to use... The target node (… target base station at handover) can then either accept or reject request based on slice availability. Also partial reject is possible where resources for some slices are accepted while other slices are not” (par 0292), “network node 200 receives a slice identifier indicating which of the network slices wireless device 210 requests to use” (par 0296). Therefore MILDH’082 teaches “"wherein the set of information associated with the second network slice instance… comprises an instance identifier of the second network slice instance indicative of the second network slice instance to be used by the second radio access network node”.
Therefore, the cited references teach the amended claimed limitations of claim 1 in question with adequate reasons and suggestions of combining the teachings. The same conclusion applies to claims 8, 15 and 22 which recite similar features.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in col. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-10, 15-17, 22-24 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over VRZIC (US 20170086118 A1, Priority Date: Aug 10, 2016) in view of MILDH et al (US 20210282082 A1, Pro 62417677 Priority Date 20161104).

Regarding claim 1 (Currently Amended), VRZIC’118 discloses a method (see, FIG. 1, a plurality of network slices and a Global Control Plane 110 used for network slice management in communication network, par 0029 and 0033) comprising: 
detecting that a user mobile device has moved outside of a first network slice instance associated with a first radio access network node (see, Fig.5, source AP 100 serving a UE with first slice determines UE will be moving out of the AP's service area according to projection or estimation of the UE trajectory, par 0061 and 0063); 
transmitting, to a second radio access network node (see, Fig.5, target AP 101, par 0061), a handover request from the first radio access network node (see, Fig.5 step 302,  source AP 100 sends an HO command 302 to target AP 101, par 0061. Noted: first radio access network node corresponding to source AP 100), wherein the handover request comprises a set of information associated with a second network slice instance (see, Fig. 5, slice of Target AP 101 being handover to such as default MBB slice 120, par 0061 and 0072) to be used by the second radio access network node that is complementary to the first network slice instance (see, Fig. 5, previous slice of Source AP 100 being handover from such as MTC Slice 115, par 0061 and 0072) such that the second network slice instance is configured to cover at least a portion of services associated with the first network slice instance (see, Fig.5 step 302 and 303 and fig. 9, Target AP 101 forwards the HO command from source AP which contains enough information for slice handover, MTC devices moves from MTC Slice 115 to default MBB slice 120 with default MBB slice to cover service of MTC devices, par 0061 and 0072. Noted, fig. 9 step 940, slice association decision based on its service requirements (par 0074), same/similar service are provided by both MTC slice 115 and default MBB slice 120 for the scenario of load concern. To be noticed further, MBB slice 120 and MTC slice 115 are complimentary to each other due to the fact that MTC devices are migrated from one to another with same service based on load (par 0072) ); 
receiving, at the first radio access network node (see, Fig.5, source AP 100, par 0061) from the second radio access network node (see, Fig.5, target AP 101, par 0061), a handover acknowledgment message (see, Fig.5 step 321, target AP 101 sends an ACK 321 to the source AP 100, par 0061); and 
completing a handover of the user mobile device from the first radio access network node to the second radio access network node (see, Fig.5 step 325 and 330, source AP 100 instructs the UE to reconfigure the RRC Connection and cause the UE to establish a radio connection 330 to the Target AP 101 in order to complete the handover, par 0061), such that the second network slice instance is allocated for use by the second radio access see, Fig.5, target AP 101, par 0061) and at least partially replaces the first network slice instance (see, MTC devices moves from MTC Slice 115 to default MBB slice 120 of target AP 101 with default MBB slice to cover service of MTC devices which original serviced by MTC Slice 115, and MTC slice 115 is to be deleted (thus MBB slice 120 replaces MTC slice 115), par 0058, 0061, 0072 and 0075).
VRZIC’118 discloses all the claim limitations but fails to explicitly teach:
transmitting, to a second radio access network node, a handover request from the first radio access network node, wherein the handover request comprises a set of information associated with a second network slice instance to be used by the second radio access network node that is complementary to the first network slice instance such that the second network slice instance is configured to cover at least a portion of services associated with the first network slice instance, and wherein the set of information associated with the second network slice instance is obtained by the first radio access network node in response to detecting that the user mobile device has moved outside of the first network slice instance and comprises an instance identifier of the second network slice instance indicative of the second network slice instance to be used by the second radio access network node. 

However MILDH’082 from the same field of endeavor (see, fig. 1, network including wireless devices, RAN , CN and network slices, par 0080) discloses:
transmitting, to a second radio access network node (see, one of the neighboring network nodes, par 0308), a handover request from the first radio access network node (see, first network node initiate the handover with handover signaling exchange between first network node and one of the neighboring network nodes, par 0297, 0308), wherein the handover request comprises a set of information associated with a second network slice instance (see, slice availability incorporated into the existing handover signaling as additional message, slice availability including in which cells of the other nodes a given slice is supported and indicated by the slice identifier, par 0248, 0263, 0296-0297. Noted, given slice in cells of other nodes corresponding to second network slice instance, and slice availability of given slice in multiple cells corresponding to a set of information associated with a second network slice instance) to be used by the second radio access network node that is complementary to the first network slice instance such that the second network slice instance is configured to cover at least a portion of services associated with the first network slice instance (see, first network node selects one of the neighboring nodes and initiated handover with network slice availability incorporated into the existing handover signaling as additional message, network slice(s) available to support UE are indicated by the slice identifier and including in which cells of the other nodes a given slice is supported, policy enforcement supported between slices as per service level agreements, par 0011, 0070, 0248, 0296-0297, 0308), and wherein the set of information associated with the second network slice instance (see, information about availability including in which cells of the other RAN nodes a given slice is supported and indicated by the slice identifier, par 0248, 0296-0297) is obtained by the first radio access network node in response to detecting that the user mobile device has moved outside of the first network slice instance (see, dynamically exchange slice availability together with handover signaling between base stations when UE is moving in or out of areas with different slice support between network node and neighboring network node,  par 0227, 0248, 0257-0260, 0298) and comprises an instance identifier of the second network slice instance indicative of the second network slice instance to be used by the second radio access network node (see, target base station at handover receives request includes information about which slice (slice identification) the UE wants to use, par 0291-0292, 0296). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by MILDH’082 into that of VRZIC’118. The par 0005).

Regarding claim 2 (Original), VRZIC’118 discloses the method of claim 1 (see, FIG. 1, a plurality of network slices and a Global Control Plane 110 used for network slice management in communication network, par 0029 and 0033), wherein detecting that the user mobile device has moved outside of the first network slice instance comprises determining that the user mobile device is physically located outside of a geographic area associated with the first network slice instance (see, Fig.5, source AP 100 serving a UE with first slice determines UE will be moving out of the AP's service area according to projection or estimation of the UE trajectory, par 0061 and 0063).

Regarding claim 3 (Previously Presented), VRZIC’118 discloses the method of claim 1 (see, FIG. 1, a plurality of network slices and a Global Control Plane 110 used for network slice management in communication network, par 0029 and 0033), further comprising: wherein completing the handover of the user mobile 2 of 13Reply to Office Action of March 8, 2021device from the first radio access network node to the second radio access network node comprises a transmission of a handover command to the user mobile device (see, fig. 6, source AP 100 sends HO to UE and establishing a connection 378 between the UE and the target AP 101, par 0063).  



Regarding claim 8 (Currently Amended), VRZIC’118 discloses an apparatus (see, FIG. 1 and 10, network element in communication network performs network slice management through a plurality of network slices and a Global Control Plane 110, par 0029, 0033 and 0080) comprising at least one processor (see, Fig. 10, processor 1010, par 0080) and at least one memory storing computer program code (see, Fig. 10, non-transitory storage 1030 storing data and machine executable program code, par 0080 and 0082), the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least: 
detect that a user mobile device has moved outside of a first network slice instance associated with a first radio access network node (see, Fig.5, source AP 100 serving a UE with first slice determines UE will be moving out of the AP's service area according to projection or estimation of the UE trajectory, par 0061  and 0063);
transmit, to a second radio access network node (see, Fig.5, target AP 101, par 0061), a handover request from the first radio access network node (see, Fig.5 step 302,  source AP 100 sends an HO command 302 to target AP 101, par 0061. Noted: first radio access network node corresponding to source AP 100), wherein the handover request comprises a set of information associated with a second network slice instance to be used by the second radio access network node (see, Fig. 5, slice of Target AP 101 being handover to such as default MBB slice 120, par 0061 and 0072) that is complementary to the first network slice instance (see, Fig. 5, previous slice of Source AP 100 being handover from such as MTC Slice 115, par 0061 and 0072) such that the second network slice instance is configured to cover at least a portion of services associated with the first network slice instance (see, Fig.5 step 302 and 303 and fig. 9, Target AP 101 forwards the HO command from source AP which contains enough information for slice handover, MTC devices moves from MTC Slice 115 to default MBB slice 120 with default MBB slice to cover service of MTC devices, par 0061 and 0072. Noted, fig. 9 step 940, slice association decision based on its service requirements (par 0074), same/similar service are provided by both MTC slice 115 and default MBB slice 120 for the scenario of load concern. To be noticed further, MBB slice 120 and MTC slice 115 are complimentary to each other due to the fact that MTC devices are migrated from one to another with same service based on load (par 0072)); 
see, Fig.5, source AP 100, par 0061) from the second radio access network node (see, Fig.5, target AP 101, par 0061), a handover acknowledgment message (see, Fig.5 step 321, target AP 101 sends an ACK 321 to the source AP 100, par 0061); and 
complete a handover of the user mobile device from the first radio access network node to the second radio access network node (see, Fig.5 step 325 and 330, source AP 100 instructs the UE to reconfigure the RRC Connection and cause the UE to establish a radio connection 330 to the Target AP 101 in order to complete the handover, par 0061), such that the second network slice instance is allocated for use by the second radio access network node and at least partially replaces the first network slice instance (see, MTC devices moves from MTC Slice 115 to default MBB slice 120 of target AP 101 with default MBB slice to cover service of MTC devices which original serviced by MTC Slice 115, and MTC slice 115 is to be deleted (thus MBB slice 120 replaces MTC slice 115), par 0058, 0061, 0072 and 0075).
VRZIC’118 discloses all the claim limitations but fails to explicitly teach:
transmit, to a second radio access network node, a handover request from the first radio access network node, wherein the handover request comprises a set of information associated with a second network slice instance to be used by the second radio access network node that is complementary to the first network slice instance such that the second network slice instance is configured to cover at least a portion of services associated with the first network slice instance, and wherein the set of information associated with the second network slice instance is obtained by the first radio access network node in response to detecting that the user 3 of 13mobile device has moved outside of the first network slice instance and comprises an instance identifier of the second network slice instance indicative of the second network slice instance to be used by the second radio access network node.
 
see, fig. 1, network including wireless devices, RAN , CN and network slices, par 0080) discloses:
transmit, to a second radio access network node (see, one of the neighboring network nodes, par 0308), a handover request from the first radio access network node (see, first network node initiate the handover with handover signaling exchange between first network node and one of the neighboring network nodes, par 0297, 0308), wherein the handover request comprises a set of information associated with a second network slice instance (see, slice availability incorporated into the existing handover signaling as additional message, slice availability including in which cells of the other nodes a given slice is supported and indicated by the slice identifier, par 0248, 0263, 0296-0297. Noted, given slice in cells of other nodes corresponding to second network slice instance, and slice availability of given slice in multiple cells corresponding to a set of information associated with a second network slice instance) to be used by the second radio access network node that is complementary to the first network slice instance such that the second network slice instance is configured to cover at least a portion of services associated with the first network slice instance (see, first network node selects one of the neighboring nodes and initiated handover with network slice availability incorporated into the existing handover signaling as additional message, network slice(s) available to support UE are indicated by the slice identifier and including in which cells of the other nodes a given slice is supported, policy enforcement supported between slices as per service level agreements, par 0011, 0070, 0248, 0296-0297, 0308), and wherein the set of information associated with the second network slice instance (see, information about availability including in which cells of the other RAN nodes a given slice is supported and indicated by the slice identifier, par 0248, 0296-0297) is obtained by the first radio access network node in response to detecting that the user mobile device has moved outside of the first network slice instance (see, dynamically exchange slice availability together with handover signaling between base stations when UE is moving in or out of areas with different slice support between network node and neighboring network node,  par 0227, 0248, 0257-0260, 0298) and comprises an instance identifier of the second network slice instance indicative of the second network slice instance to be used by the second radio access network node (see, target base station at handover receives request includes information about which slice (slice identification) the UE wants to use, par 0291-0292, 0296). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by MILDH’082 into that of VRZIC’118. The motivation would have been to manage slice connectivity of a wireless device based on the network slice availability of the one or more neighboring network nodes (par 0005).

Regarding claim 9 (Original), VRZIC’118 discloses the apparatus of claim 8 (see, FIG. 1 and 10, network element in communication network performs network slice management through a plurality of network slices and a Global Control Plane 110, par 0029, 0033 and 0080), wherein detecting that the user mobile device has moved outside of the first network slice instance comprises determining that the user mobile device is physically located outside of a geographic area associated with the first network slice instance (see, Fig.5, source AP 100 serving a UE with first slice determines UE will be moving out of the AP's service area according to projection or estimation of the UE trajectory, par 0061 and 0063).

Regarding claim 10 (Previously Presented), VRZIC’118 discloses the apparatus of claim 8 (see, FIG. 1 and 10, network element in communication network performs network slice management through a plurality of network slices and a Global Control Plane 110, par 0029, 0033 and 0080), wherein the computer program code (see, Fig. 10, data and machine executable program code stored in non-transitory storage 1030, par 0080 and 0082) is further configured to, with the processor (see, Fig. 10, processor 1010, par 0080), cause the apparatus to complete the handover of the user mobile device from the first radio access network node to the second radio access network node by causing transmission of a handover command to the user mobile device (see, fig. 6, source AP 100 sends HO to UE and establishing a connection 378 between the UE and the target AP 101, par 0063).


Regarding claim 15 (Currently Amended), VRZIC’118 discloses a computer program product (see, FIG. 1 and 10, network element implemented by processor in communication network performs network slice management through a plurality of network slices and a Global Control Plane 110, par 0029, 0033 and 0080) comprising at least one non-transitory computer-readable storage medium having computer-executable program code instruction stored therein (see, Fig. 10, non-transitory storage 1030 storing store data and machine executable program code, par 0080 and 0082), the computer-executable program code instructions comprising program code instructions configured to: 
detect that a user mobile device has moved outside of a first network slice instance associated with a first radio access network node (see, Fig.5, source AP 100 serving a UE with first slice determines UE will be moving out of the AP's service area according to projection or estimation of the UE trajectory, par 0061  and 0063);
transmit, to a second radio access network node (see, Fig.5, target AP 101, par 0061), a handover request from the first radio access network node (see, Fig.5 step 302,  source AP 100 sends an HO command 302 to target AP 101, par 0061. Noted: first radio access network node corresponding to source AP 100), wherein the handover request comprises a set of information associated with a second network slice instance to be used by the second radio access network node (see, Fig. 5, slice of Target AP 101 being handover to such as default MBB slice 120, par 0061 and 0072) that is complementary to the first network slice instance (see, Fig. 5, previous slice of Source AP 100 being handover from such as MTC Slice 115, par 0061 and 0072) such that the second network slice instance is configured to cover at least a portion of services associated with the first network slice instance (see, Fig.5 step 302 and 303 and fig. 9, Target AP 101 forwards the HO command from source AP which contains enough information for slice handover, MTC devices moves from MTC Slice 115 to default MBB slice 120 with default MBB slice to cover service of MTC devices, par 0061 and 0072. Noted, fig. 9 step 940, slice association decision based on its service requirements (par 0074), same/similar service are provided by both MTC slice 115 and default MBB slice 120 for the scenario of load concern. To be noticed further, MBB slice 120 and MTC slice 115 are complimentary to each other due to the fact that MTC devices are migrated from one to another with same service based on load (par 0072)); 
receive, at the first radio access network node (see, Fig.5, source AP 100, par 0061) from the second radio access network node (see, Fig.5, target AP 101, par 0061), a handover acknowledgment message (see, Fig.5 step 321, target AP 101 sends an ACK 321 to the source AP 100, par 0061); and 
complete a handover of the user mobile device from the first radio access network node to the second radio access network node (see, Fig.5 step 325 and 330, source AP 100 instructs the UE to reconfigure the RRC Connection and cause the UE to establish a radio connection 330 to the Target AP 101 in order to complete the handover, par 0061), such that the second network slice instance is allocated for use by the second radio access network node and at least partially replaces the first network slice instance (see, MTC devices moves from MTC Slice 115 to default MBB slice 120 of target AP 101 with default MBB slice to cover service of MTC devices which original serviced by MTC Slice 115, and MTC slice 115 is to be deleted (thus MBB slice 120 replaces MTC slice 115), par 0058, 0061, 0072 and 0075).

transmit, to a second radio access network node, a handover request from the first radio access network node, wherein the handover request comprises a set of information associated with a second network slice instance to be used by the second radio access network node that is complementary to the first network slice instance such that the second network slice instance is configured to cover at least a portion of services associated with the first network slice instance, and wherein the set of information associated with the second network slice instance is obtained by the first radio access network node in response to detecting that the user 3 of 13mobile device has moved outside of the first network slice instance and comprises an instance identifier of the second network slice instance indicative of the second network slice instance to be used by the second radio access network node. 

However MILDH’082 from the same field of endeavor (see, fig. 1, network including wireless devices, RAN , CN and network slices, par 0080) discloses:
transmit, to a second radio access network node (see, one of the neighboring network nodes, par 0308), a handover request from the first radio access network node (see, first network node initiate the handover with handover signaling exchange between first network node and one of the neighboring network nodes, par 0297, 0308), wherein the handover request comprises a set of information associated with a second network slice instance (see, slice availability incorporated into the existing handover signaling as additional message, slice availability including in which cells of the other nodes a given slice is supported and indicated by the slice identifier, par 0248, 0263, 0296-0297. Noted, given slice in cells of other nodes corresponding to second network slice instance, and slice availability of given slice in multiple cells corresponding to a set of information associated with a second network slice instance) to be used by the second radio access network node that is complementary to the first network slice instance such that the second see, first network node selects one of the neighboring nodes and initiated handover with network slice availability incorporated into the existing handover signaling as additional message, network slice(s) available to support UE are indicated by the slice identifier and including in which cells of the other nodes a given slice is supported, policy enforcement supported between slices as per service level agreements, par 0011, 0070, 0248, 0296-0297, 0308), and wherein the set of information associated with the second network slice instance (see, information about availability including in which cells of the other RAN nodes a given slice is supported and indicated by the slice identifier, par 0248, 0296-0297) is obtained by the first radio access network node in response to detecting that the user mobile device has moved outside of the first network slice instance (see, dynamically exchange slice availability together with handover signaling between base stations when UE is moving in or out of areas with different slice support between network node and neighboring network node,  par 0227, 0248, 0257-0260, 0298) and comprises an instance identifier of the second network slice instance indicative of the second network slice instance to be used by the second radio access network node (see, target base station at handover receives request includes information about which slice (slice identification) the UE wants to use, par 0291-0292, 0296). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the computer program product as taught by MILDH’082 into that of VRZIC’118. The motivation would have been to manage slice connectivity of a wireless device based on the network slice availability of the one or more neighboring network nodes (par 0005).

Regarding claim 16 (Original), VRZIC’118 discloses the computer program product of claim 15 (see, FIG. 1 and 10, network element implemented by processor in communication network performs network slice management through a plurality of network slices and a Global Control Plane 110, par 0029, 0033 and 0080), wherein detecting that the user mobile device has moved outside of the first network slice instance comprises determining that the user mobile device is physically located outside of a geographic area associated with the first network slice instance (see, Fig.5, source AP 100 serving a UE with first slice determines UE will be moving out of the AP's service area according to projection or estimation of the UE trajectory, par 0061 and 0063).

Regarding claim 17 (Previously Presented), VRZIC’118 discloses the computer program product of claim 15 (see, FIG. 1 and 10, network element implemented by processor in communication network performs network slice management through a plurality of network slices and a Global Control Plane 110, par 0029, 0033 and 0080), wherein the program code instructions (see, Fig. 10, data and machine executable program code stored in non-transitory storage 1030, par 0080 and 0082) configured to complete the handover of the user mobile device from the first radio access network node to the second radio access network node comprise program code instructions configured to cause transmission of a handover command to the user mobile device (see, fig. 6, source AP 100 sends HO to UE and establishing a connection 378 between the UE and the target AP 101, par 0063).


Regarding claim 22 (Currently Amended), VRZIC’118 discloses an apparatus (see, FIG. 1 and 10, network element in communication network performs network slice management through a plurality of network slices and a Global Control Plane 110, par 0029, 0033 and 0080) comprising means for: 
see, Fig.5, source AP 100 serving a UE with first slice determines UE will be moving out of the AP's service area according to projection or estimation of the UE trajectory, par 0061  and 0063); 
transmitting, to a second radio access network node (see, Fig.5, target AP 101, par 0061), a handover request from the first radio access network node (see, Fig.5 step 302,  source AP 100 sends an HO command 302 to target AP 101, par 0061. Noted: first radio access network node corresponding to source AP 100), wherein the handover request comprises a set of information associated with a second network slice instance (see, Fig. 5, slice of Target AP 101 being handover to such as default MBB slice 120, par 0061 and 0072) to be used by the second radio access network node that is complementary to the first network slice instance (see, Fig. 5, previous slice of Source AP 100 being handover from such as MTC Slice 115, par 0061 and 0072) such that the second network slice instance is configured to cover at least a portion of services associated with the first network slice instance (see, Fig.5 step 302 and 303 and fig. 9, Target AP 101 forwards the HO command from source AP which contains enough information for slice handover, MTC devices moves from MTC Slice 115 to default MBB slice 120 with default MBB slice to cover service of MTC devices, par 0061 and 0072. Noted, fig. 9 step 940, slice association decision based on its service requirements (par 0074), same/similar service are provided by both MTC slice 115 and default MBB slice 120 for the scenario of load concern. To be noticed further, MBB slice 120 and MTC slice 115 are complimentary to each other due to the fact that MTC devices are migrated from one to another with same service based on load (par 0072) ); 
receiving, at the first radio access network node (see, Fig.5, source AP 100, par 0061) from the second radio access network node (see, Fig.5, target AP 101, par 0061), a handover see, Fig.5 step 321, target AP 101 sends an ACK 321 to the source AP 100, par 0061); and 
completing a handover of the user mobile device from the first radio access network node to the second radio access network node (see, Fig.5 step 325 and 330, source AP 100 instructs the UE to reconfigure the RRC Connection and cause the UE to establish a radio connection 330 to the Target AP 101 in order to complete the handover, par 0061), such that the second network slice instance is allocated for use by the second radio access network node (see, Fig.5, target AP 101, par 0061) and at least partially replaces the first network slice instance (see, MTC devices moves from MTC Slice 115 to default MBB slice 120 of target AP 101 with default MBB slice to cover service of MTC devices which original serviced by MTC Slice 115, and MTC slice 115 is to be deleted (thus MBB slice 120 replaces MTC slice 115), par 0058, 0061, 0072 and 0075).
VRZIC’118 discloses all the claim limitations but fails to explicitly teach:
transmitting, to a second radio access network node, a handover request from the first radio access network node, wherein the handover request comprises a set of information associated with a second network slice instance to be used by the second radio access network node that is complementary to the first network slice instance such that the second network slice instance is configured to cover at least a portion of services associated with the first network slice instance, and wherein the set of information associated with the second network slice instance is obtained by the first radio access network node in response to detecting that the user mobile device has moved outside of the first network slice instance and comprises an instance identifier of the second network slice instance indicative of the second network slice instance to be used by the second radio access network node. 

However MILDH’082 from the same field of endeavor (see, fig. 1, network including wireless devices, RAN , CN and network slices, par 0080) discloses:
see, one of the neighboring network nodes, par 0308), a handover request from the first radio access network node (see, first network node initiate the handover with handover signaling exchange between first network node and one of the neighboring network nodes, par 0297, 0308), wherein the handover request comprises a set of information associated with a second network slice instance (see, slice availability incorporated into the existing handover signaling as additional message, slice availability including in which cells of the other nodes a given slice is supported and indicated by the slice identifier, par 0248, 0263, 0296-0297. Noted, given slice in cells of other nodes corresponding to second network slice instance, and slice availability of given slice in multiple cells corresponding to a set of information associated with a second network slice instance) to be used by the second radio access network node that is complementary to the first network slice instance such that the second network slice instance is configured to cover at least a portion of services associated with the first network slice instance (see, first network node selects one of the neighboring nodes and initiated handover with network slice availability incorporated into the existing handover signaling as additional message, network slice(s) available to support UE are indicated by the slice identifier and including in which cells of the other nodes a given slice is supported, policy enforcement supported between slices as per service level agreements, par 0011, 0070, 0248, 0296-0297, 0308), and wherein the set of information associated with the second network slice instance (see, information about availability including in which cells of the other RAN nodes a given slice is supported and indicated by the slice identifier, par 0248, 0296-0297) is obtained by the first radio access network node in response to detecting that the user mobile device has moved outside of the first network slice instance (see, dynamically exchange slice availability together with handover signaling between base stations when UE is moving in or out of areas with different slice support between network node and neighboring network node,  par 0227, 0248, 0257-0260, 0298) indicative of the second network slice instance to be used by the second radio access network node (see, target base station at handover receives request includes information about which slice (slice identification) the UE wants to use, par 0291-0292, 0296). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by MILDH’082 into that of VRZIC’118. The motivation would have been to manage slice connectivity of a wireless device based on the network slice availability of the one or more neighboring network nodes (par 0005).

Regarding claim 23 (Original), VRZIC’118 discloses the apparatus of claim 22 (see, FIG. 1 and 10, network element in communication network performs network slice management through a plurality of network slices and a Global Control Plane 110, par 0029, 0033 and 0080), wherein the means for detecting that the user mobile device has moved outside of the first network slice instance further comprise means for determining that the user mobile device is physically located outside of a geographic area associated with the first network slice instance (see, Fig.5, source AP 100 serving a UE with first slice determines UE will be moving out of the AP's service area according to projection or estimation of the UE trajectory, par 0061 and 0063).

Regarding claim 24 (Previously Presented), VRZIC’118 discloses the apparatus of claim 22 (see, FIG. 1 and 10, network element in communication network performs network slice management through a plurality of network slices and a Global Control Plane 110, par 0029, 0033 and 0080), wherein the means for completing the handover of the user mobile device from the first radio access network node to the second radio access network node comprise means for causing transmission of a handover command to the user mobile see, fig. 6, source AP 100 sends HO to UE and establishing a connection 378 between the UE and the target AP 101, par 0063).

Regarding claim 30 (Previously Presented), VRZIC’118 discloses the method of claim 1 (see, FIG. 1, a plurality of network slices and a Global Control Plane 110 used for network slice management in communication network, par 0029 and 0033), wherein the user mobile device is unable to use, receive or modify network slices based on having moved outside of the first network slice instance associated with the first radio access network node (see, handover when UE is moved from one slice serviced by source AP to another slice serviced by target AP to receive network services due to UE mobility that moves to a location that is not served by resources in the slice, par 0057 and 0060-0061).

Claims 4, 7, 11, 14, 18, 21, 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over VRZIC’118 in view of MILDH’082 as applied to claims 1, 8, 15 and 22 above, and further in view of Jin et al (US20180317148A1, PCT WO2017121217A1 Priority Date: Dec 12, 2016).
 
Regarding claim 4 (Original), VRZIC’118 modified by MILDH’082 discloses the method of claim 3 (see, FIG. 1, a plurality of network slices and a Global Control Plane 110 used for network slice management in communication network, par 0029 and 0033).
 The combination of VRZIC’118 and MILDH’082 discloses all the claim limitations but fails to explicitly teach: wherein the handover command comprises an identification of the second network slice instance.
 However Jin’148 from the same field of endeavor (see, fig. 1 and 2, wireless communications system 200 with a plurality of network slices covers a plurality of base stations to service terminal devices, par 0220, 0222) discloses: wherein the handover see, handover response contains information for the first service and could be network slice ID if service types are corresponding to network slices in a one-to-one manner, par 0231 and 0240).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Jin’148 into that of VRZIC’118 modified by MILDH’082. The motivation would have been to perform handover with mobility management supporting different type of service in a network slicing architecture (par 0225-0226).

Regarding claim 7 (Previously Presented), VRZIC’118 modified by MILDH’082 discloses the method of claim 1 (see, FIG. 1, a plurality of network slices and a Global Control Plane 110 used for network slice management in communication network, par 0029 and 0033).
The combination of VRZIC’118 and MILDH’082 discloses all the claim limitations but fails to explicitly teach: wherein the second network slice instance is a network slice instance that is equivalent to the first network slice instance.
However Jin’148 from the same field of endeavor (see, fig. 1 and 2, wireless communications system 200 with a plurality of network slices covers a plurality of base stations to service terminal devices, par 0220, 0222) discloses: wherein the second network slice instance is a network slice instance that is equivalent to the first network slice instance (Note, handover decision based on the supported service type of the target base station including target base station supports all of service types of the terminal device, and service types are corresponding to network slices in a one-to-one manner, par 0237-0238 and 0240. Noted: if source and target base station supports all service types as in the case of 2G/3G/4G (par 0225), then their network slice are equivalent).
par 0225-0226).

Regarding claim 11 (Original), VRZIC’118 modified by MILDH’082 discloses the apparatus of claim 10 (see, FIG. 1 and 10, network element in communication network performs network slice management through a plurality of network slices and a Global Control Plane 110, par 0029, 0033 and 0080).
The combination of VRZIC’118 and MILDH’082 discloses all the claim limitations but fails to explicitly teach: wherein the handover command comprises an identification of the second network slice instance.
 However Jin’148 from the same field of endeavor (see, fig. 1 and 2, wireless communications system 200 with a plurality of network slices covers a plurality of base stations to service terminal devices, par 0220, 0222) discloses: wherein the handover command comprises an identification of the second network slice instance (see, handover response contains information for the first service and could be network slice ID if service types are corresponding to network slices in a one-to-one manner, par 0231 and 0240).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Jin’148 into that of VRZIC’118 modified by MILDH’082. The motivation would have been to perform handover with mobility management supporting different type of service in a network slicing architecture (par 0225-0226).

Regarding claim 14 (Previously Presented), VRZIC’118 modified by MILDH’082 discloses the apparatus of claim 8 (see, FIG. 1 and 10, network element in communication network performs network slice management through a plurality of network slices and a Global Control Plane 110, par 0029, 0033 and 0080).
The combination of VRZIC’118 and MILDH’082 discloses all the claim limitations but fails to explicitly teach: wherein the second network slice instance is a network slice instance that is equivalent to the first network slice instance.
However Jin’148 from the same field of endeavor (see, fig. 1 and 2, wireless communications system 200 with a plurality of network slices covers a plurality of base stations to service terminal devices, par 0220, 0222) discloses: wherein the second network slice instance is a network slice instance that is equivalent to the first network slice instance (Note, handover decision based on the supported service type of the target base station including target base station supports all of service types of the terminal device, and service types are corresponding to network slices in a one-to-one manner, par 0237-0238 and 0240. Noted: if source and target base station supports all service types as in the case of 2G/3G/4G (par 0225), then their network slice are equivalent).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Jin’148 into that of VRZIC’118 modified by MILDH’082. The motivation would have been to perform handover with mobility management supporting different type of service in a network slicing architecture (par 0225-0226).


Regarding claim 18 (Original), VRZIC’118 modified by MILDH’082 discloses the computer program product of claim 17 (see, FIG. 1 and 10, network element implemented by processor in communication network performs network slice management through a plurality of network slices and a Global Control Plane 110, par 0029, 0033 and 0080).
The combination of VRZIC’118 and MILDH’082 discloses all the claim limitations but fails to explicitly teach: wherein the handover command comprises an identification of the second network slice instance.
 However Jin’148 from the same field of endeavor (see, fig. 1 and 2, wireless communications system 200 with a plurality of network slices covers a plurality of base stations to service terminal devices, par 0220, 0222) discloses: wherein the handover command comprises an identification of the second network slice instance (see, handover response contains information for the first service and could be network slice ID if service types are corresponding to network slices in a one-to-one manner, par 0231 and 0240).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the computer program product as taught by Jin’148 into that of VRZIC’118 modified by MILDH’082. The motivation would have been to perform handover with mobility management supporting different type of service in a network slicing architecture (par 0225-0226).

Regarding claim 21 (Previously Presented), VRZIC’118 modified by MILDH’082 discloses the computer program product of claim 15 (see, FIG. 1 and 10, network element implemented by processor in communication network performs network slice management through a plurality of network slices and a Global Control Plane 110, par 0029, 0033 and 0080).

However Jin’148 from the same field of endeavor (see, fig. 1 and 2, wireless communications system 200 with a plurality of network slices covers a plurality of base stations to service terminal devices, par 0220, 0222) discloses: wherein the second network slice instance is a network slice instance that is equivalent to the first network slice instance (Note, handover decision based on the supported service type of the target base station including target base station supports all of service types of the terminal device, and service types are corresponding to network slices in a one-to-one manner, par 0237-0238 and 0240. Noted: if source and target base station supports all service types as in the case of 2G/3G/4G (par 0225), then their network slice are equivalent).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the computer program product as taught by Jin’148 into that of VRZIC’118 modified by MILDH’082. The motivation would have been to perform handover with mobility management supporting different type of service in a network slicing architecture (par 0225-0226).

Regarding claim 25 (Original), VRZIC’118 modified by MILDH’082 discloses the apparatus of claim 24 (see, FIG. 1 and 10, network element in communication network performs network slice management through a plurality of network slices and a Global Control Plane 110, par 0029, 0033 and 0080).
The combination of VRZIC’118 and MILDH’082 discloses all the claim limitations but fails to explicitly teach: wherein the handover command comprises an identification of the second network slice instance.

 However Jin’148 from the same field of endeavor (see, fig. 1 and 2, wireless communications system 200 with a plurality of network slices covers a plurality of base stations to service terminal devices, par 0220, 0222) discloses: wherein the handover command comprises an identification of the second network slice instance (see, handover response contains information for the first service and could be network slice ID if service types are corresponding to network slices in a one-to-one manner, par 0231 and 0240).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Jin’148 into that of VRZIC’118 modified by MILDH’082. The motivation would have been to perform handover with mobility management supporting different type of service in a network slicing architecture (par 0225-0226).


Regarding claim 28 (Previously Presented), VRZIC’118 modified by MILDH’082 discloses the apparatus of claim 22 (see, FIG. 1 and 10, network element in communication network performs network slice management through a plurality of network slices and a Global Control Plane 110, par 0029, 0033 and 0080).
The combination of VRZIC’118 and MILDH’082 discloses all the claim limitations but fails to explicitly teach: wherein the second network slice instance is a network slice instance that is equivalent to the first network slice instance.

However Jin’148 from the same field of endeavor (see, fig. 1 and 2, wireless communications system 200 with a plurality of network slices covers a plurality of base stations to service terminal devices, par 0220, 0222) discloses: wherein the second network Note, handover decision based on the supported service type of the target base station including target base station supports all of service types of the terminal device, and service types are corresponding to network slices in a one-to-one manner, par 0237-0238 and 0240. Noted: if source and target base station supports all service types as in the case of 2G/3G/4G (par 0225), then their network slice are equivalent).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Jin’148 into that of VRZIC’118 modified by MILDH’082. The motivation would have been to perform handover with mobility management supporting different type of service in a network slicing architecture (par 0225-0226).


Claims 5, 12, 19 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over VRZIC’118 in view of MILDH’082 as applied to claim 1, 8 , 15 and 22 above, and further in view of Han et al ( US 20190327657 A1, Foreign CN 201710010762.3 Priority Date: Jan 6, 2017).
Regarding claim 5 (Previously Presented), VRZIC’118 modified by MILDH’082 discloses the method of claim 1 (see, FIG. 1, a plurality of network slices and a Global Control Plane 110 used for network slice management in communication network, par 0029 and 0033).
The combination of VRZIC’118 and MILDH’082 discloses all the claim limitations but fails to explicitly teach: wherein the set of information associated with the second network slice instance is a set of individual slice selection assistance information (I-NSSAI).
However Han’657 from the same field of endeavor (see, fig. 1A -1C, network system includes a plurality of network slice instances including different core network control plane network functions to service different UEs, par 0049-0050) discloses: wherein the set see, Fig.5 step 503 and Table 1, handover request comprises first information correlated to be switched to a new slice instance, which contains NSSAI list and different SM-NSSAI in a single network slice instance, par 0062).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Han’657 into that of VRZIC’118 modified by MILDH’082. The motivation would have been to process service request when user equipment switched from idle mode to connected mode with consideration of network slice instance deployed by area (par 0051-0052).

Regarding claim 12 (Previously Presented), VRZIC’118 modified by MILDH’082 discloses the apparatus of claim 8 (see, FIG. 1 and 10, network element in communication network performs network slice management through a plurality of network slices and a Global Control Plane 110, par 0029, 0033 and 0080).
The combination of VRZIC’118 and MILDH’082 discloses all the claim limitations but fails to explicitly teach: wherein the set of information associated with the second network slice instance is a set of individual slice selection assistance information (I-NSSAI).

However Han’657 from the same field of endeavor (see, fig. 1A -1C, network system includes a plurality of network slice instances including different core network control plane network functions to service different UEs, par 0049-0050) discloses: wherein the set of information associated with the second network slice instance is a set of individual slice selection assistance information (I-NSSAI) (see, Fig.5 step 503 and Table 1, handover request comprises first information correlated to be switched to a new slice instance, which contains NSSAI list and different SM-NSSAI in a single network slice instance, par 0062).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Han’657 into that of VRZIC’118 modified by MILDH’082. The motivation would have been to process service request when user equipment switched from idle mode to connected mode with consideration of network slice instance deployed by area (par 0051-0052).

Regarding claim 19 (Previously Presented), VRZIC’118 modified by MILDH’082 discloses the computer program product of claim 15 (see, FIG. 1 and 10, network element implemented by processor in communication network performs network slice management through a plurality of network slices and a Global Control Plane 110, par 0029, 0033 and 0080).
The combination of VRZIC’118 and MILDH’082 discloses all the claim limitations but fails to explicitly teach: wherein the set of information associated with the second network slice instance is a set of individual slice selection assistance information (I-NSSAI).

However Han’657 from the same field of endeavor (see, fig. 1A -1C, network system includes a plurality of network slice instances including different core network control plane network functions to service different UEs, par 0049-0050) discloses: wherein the set of information associated with the second network slice instance is a set of individual slice selection assistance information (I-NSSAI) (see, Fig.5 step 503 and Table 1, handover request comprises first information correlated to be switched to a new slice instance, which contains NSSAI list and different SM-NSSAI in a single network slice instance, par 0062).
par 0051-0052).

Regarding claim 26 (Previously Presented), VRZIC’118 modified by MILDH’082 discloses the apparatus of claim 22 (see, FIG. 1 and 10, network element in communication network performs network slice management through a plurality of network slices and a Global Control Plane 110, par 0029, 0033 and 0080).
The combination of VRZIC’118 and MILDH’082 discloses all the claim limitations but fails to explicitly teach: wherein the set of information associated with the second network slice instance is a set of individual slice selection assistance information (I-NSSAI).

However Han’657 from the same field of endeavor (see, fig. 1A -1C, network system includes a plurality of network slice instances including different core network control plane network functions to service different UEs, par 0049-0050) discloses: wherein the set of information associated with the second network slice instance is a set of individual slice selection assistance information (I-NSSAI) (see, Fig.5 step 503 and Table 1, handover request comprises first information correlated to be switched to a new slice instance, which contains NSSAI list and different SM-NSSAI in a single network slice instance, par 0062).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Han’657 into that of VRZIC’118 modified by par 0051-0052).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over VRZIC’118 in view of MILDH’082 as applied to claim 1, and further in view of Shimojou et al (US 20190182733 A1, Foreign PCT Priority Date: Aug 17, 2016).

Regarding claim 29 (Previously Presented), VRZIC’118 modified by MILDH’082 discloses the method of claim 1 (see, FIG. 1, a plurality of network slices and a Global Control Plane 110 used for network slice management in communication network, par 0029 and 0033).
 The combination of VRZIC’118 and MILDH’082 discloses all the claim limitations but fails to explicitly teach: wherein a set of policies associated with the second network slice instance that is complementary to the first network slice instance is predefined, and wherein the set of polices addresses one or more settings comprising one or more of access control, admission control, Quality of Service (QoS), QoS policies, resource reservation, prioritization, charging policies, application services, or network services.

However Shimojou’733 from the same field of endeavor (see, fig. 1, assigning a service to a slice (virtual network) and provides a network service to UE in communication system configuring a virtualized network, par 0036) discloses: wherein a set of policies (see, policies relating to resource management of virtual network (slice), par 0043) associated with the second network slice instance (see, fig. 9, slice SL2 of eNB 82, par 0104) that is complementary to the first network slice instance is predefined (see, fig. 11, UE handover from slices SL1 and SL2 of eNB 81 to SL4 of eNB 82, policies of resource management of SL4 are based on geography and laws (therefore it’s predefined), par 0043, 0121, 0131-0134), and wherein the set of policies addresses one or more settings comprising one or more of access control, admission control, Quality of Service (QoS), QoS policies, resource reservation, prioritization, charging policies, application services, or network services (see, policies of slice are based on geography and laws (and thus access control, admission control), par 0043).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Shimojou’733 into that of VRZIC’118 modified by MILDH’082. The motivation would have been to provide continuously services to UE 90 during handover because UE 90 moves from an area to another area (par 0121).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844.  The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG YAO can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XUAN LU/Examiner, Art Unit 2473  

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473